DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is non-final and is in response to the claims filed May 31, 2022 via RCE. Claims 1, 5-7, 11-13, and 17-20 are currently pending, of which claims 1, 7, and 13 are currently amended. Claims 4, 10, and 16 have been canceled and claims 2, 3, 8, 9, 14, and 15 were previously canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 has been entered.
Response to Arguments
Prior Art Rejections
Applicant’s arguments regarding the previously cited art have been fully considered and are moot.
Specifically, Applicant has amended the claims at issue and argues that neither Hiitola nor Frid teach the prioritized operation and/or the vibration level as claimed. See Remarks 19-21. These arguments are moot and new reference Ullrich has been cited to teach these limitations of the claim. Examiner encourages Applicant to review the rejections below.
Furthermore, due to the claim amendments, new 112(a) rejections and claim interpretation issues are detailed below. In light of these new issues, as well as the prior art rejections, Examiner has some suggestions for Applicant. Firstly, by pointing to the relevant support, there should be some language that clarifies the highlighting more. Most importantly, clarifying how a determination is made for the recommended action, and tying the more intense feedback with that recommended action, can go a long way. Currently, the language is subject to a broad interpretation on what is recommended, and because the support for the phrase in the specification is limited, the claim interpretation can be very broad. Otherwise, a recommendation could merely be whatever the system has assigned to be a stronger feedback. Conversely, a recommendation could be whatever the system has assigned to be a lighter feedback as well. There is no specific determination made as to what to recommend to the user or encourage the user to act a specific way. Nothing in the disclosure demands that a user even finds the more intense feedback as the recommendation.
It is for at least these reasons, and the reasons cited below, that the claims remain rejected in this Action.
Specification
The Specification is objected to for grammatical errors in the title. Specifically, it does not make sense grammatically to have “a haptic feedback, and a storage medium” in that order. Examiner recommends the new title be “Method, device, and storage medium for generating a haptic feedback”.
Claim Interpretation
Representative claim 1 recites “configured to highlight that the touched interface element corresponds to the first type of control operation”. There is limited support in the specification for reading much detail into these limitations. Specifically, a highlighting is never specifically claimed and all that there is support for is an emphasis on a particular element, at best. This emphasis/highlighting could merely be the haptic feedback itself. Any more-detailed reading of the claim language lacks the requisite support. Examiner encourages Applicant to provide specific support for any changes to this highlighting in the future. Claims 7 and 13 recite similar language and are subject to the same interpretation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-7, 11-13, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein the first type of control operation has a higher priority for a user to operate than the second type of control operation” and there is insufficient support for this level of specificity in the claim. The Specification is devoid of any mention of prioritizing operations. Applicant uses recommended actions as an equivalent to a priority, but this level of detail is not sufficient to read on a specific priority. See Remarks 12; see also Specification paras. [0051-53]. Nothing indicates how or why an incoming call may have a priority, just that it can be the one with a higher level of haptic feedback provided. This is the extent of which this limitation can and will be interpreted. Any prior art that has more intense feedback for certain elements would read on this language. Claims 7 and 13 recite similar language and are rejected for at least the same reasons therein.
Claims 5, 6, 11, 12, and 17-20 are rejected based on their dependency from an above-rejected claim.
Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7, 11-13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiitola et al. (U.S. Publication No. 2011/0289402; hereinafter “Hiitola”) and further in view of Ullrich et al. (U.S. Publication No. 2011/0061017; hereinafter “Ullrich”).
As per claim 1, Hiitola teaches a method for generating a haptic feedback, applied to a terminal, the method comprising:
creating a matchup between interface element types and haptic effects by:
determining an interface element control among interface elements, and determining interface element type corresponding to the interface element control, wherein different interface element types correspond to different interface element control types, and the interface element control types comprise at least one of: a text list, a button, a switch, and a slider (See Hiitola paras. [0021-22], [0031], and [0035]: elements have associated haptic effects and the elements can be a button, text box, scroll bar, etc. Thus, when the element is interacted with, the associated haptic feedback style is implemented);
in response to determining that a same interface element control type comprises a first type of control operation recommended by the terminal, creating a haptic effect for the first type of control operation (See Hiitola Fig. 6 and paras. [0003], [0031], and [0048]: each of the haptic styles are associated with respective interface elements);
in response to an interface element on a display interface of the terminal being touched, determining a first interface element type corresponding to the interface element (See Hiitola Fig. 3 and para. [0035]: identify the touched interface element);
determining, based on the matchup between the interface element types and the haptic effects, a first haptic effect corresponding to the first interface element type, wherein different interface element types correspond to different haptic effects; and generating a haptic feedback matching the first haptic effect, [wherein, in response to the haptic feedback matching the haptic effect corresponding to the first type of control operation, the haptic feedback is configured to highlight that the touched interface element corresponds to the first type of control operation recommended by the terminal] (See Hiitola Fig. 6 and paras. [0003], [0021], [0031], and [0048]: each of the haptic styles are associated with respective interface elements and “directing implementation of the haptic feedback feature may include utilizing a mapping between a haptic interface and an operating platform or system layer, via a plugin, to determine the haptic feedback style and implement the haptic feedback feature.”).
However, Hiitola does not explicitly teach in response to determining that the same interface element control type comprises a second type of control operation other than the first type, creating a haptic effect for the second type of control operation, wherein the first type of control operation has a higher priority for a user to operate than the second type of control operation, and a vibration level of the haptic effect corresponding to the first type of control operation is higher than a vibration level of the haptic effect corresponding to the second type of control operation.
Ullrich teaches these limitations of the claim (See Ullrich para. [0036]: “an input interface may be presented with the highest confidence text entry suggestion relative to other potential suggestions highlighted. If the highest-confidence text entry suggestion has a low confidence level on an absolute scale, then different haptic feedback may be provided in order to attract the user's attention and to avoid the user inadvertently using a poorly-suggested completion/correction by default.”; paras. [0039-40]: different frequency levels of feedback associated with confidence levels, including “one theme may associate short, sharp effects with high-confidence suggestion of entire words while another theme may associate long, soft effects with the same type of suggestions”. Therefore, a higher priority is given to a particular suggestion and thus a sharper effect can be associated with those higher confidence suggestions or recommendations, or vice versa).
Furthermore, Hiitola does not explicitly teach wherein, in response to the haptic feedback matching the haptic effect corresponding to the first type of control operation, the haptic feedback is configured to highlight that the touched interface element corresponds to the first type of control operation recommended by the terminal.
Ullrich teaches these limitations of the claim as well (See Ullrich para. [0036]: “an input interface may be presented with the highest confidence text entry suggestion relative to other potential suggestions highlighted. If the highest-confidence text entry suggestion has a low confidence level on an absolute scale, then different haptic feedback may be provided”).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the haptic effects of Hiitola with the haptic recommendations of Ullrich. One would have been motivated to combine these references because both references disclose haptic feedback based on interface interactions, and Ullrich enhances the user experience by increasing efficiency of interaction, including allowing the user to remain alert without having to make eye contact with the screen, as well as increasing text completion speed, thus “allow[ing] for a more compelling user experience” (See Ullrich para. [0068]).

As per claim 5, Hiitola/Ullrich further teaches wherein the terminal comprises a signal actuator, and the generating a haptic feedback matching the first haptic effect comprises: calling, based on the first haptic effect, a first haptic effect signal corresponding to the first haptic effect in a haptic effect signal database; and controlling, based on the first haptic effect signal, the signal actuator to generate the haptic feedback matching the first haptic effect (See Hiitola Figs. 1 and 6 and paras. [0029-31] and [0048]: respective interface elements retrieving style sheets and plugins from external platforms to implement the haptic feedback. Additionally, “directing implementation of the haptic feedback feature may include utilizing a mapping between a haptic interface and an operating platform or system layer, via a plugin, to determine the haptic feedback style and implement the haptic feedback feature. Implementation of the haptic feedback feature may be performed using a device driver for haptic feedback”).

As per claim 6, Hiitola/Ullrich further teaches wherein prior to the determining a first interface element type corresponding to the interface element, the method further comprises: determining that the terminal is in a first operation mode, wherein the first operation mode is an operation mode that is allowed to generate the haptic feedback (See Hiitola para. [0026]: “a decision may be made as to whether haptic feedback is applicable”; para. [0030]: event handler “determine[s] which haptic style parameters are defined for the touched element, and call[s] the haptics interface”).

As per claims 7, 11, and 12, the claims are directed to a device that implements the same features as the method of claims 1, 5, and 6, respectively, and are therefore rejected for at least the same reasons therein. Furthermore, Hiitola teaches a device for generating a haptic feedback, applied to a terminal and comprising: A processor; and a memory for storing instructions executable by the processor; wherein the processor is configured to execute operations including the features of said method (See Hiitola paras. [0008-09] and [0049-51]). 
As per claims 13, 17, and 18, the claims are directed to a storage medium that implements the same features as the method of claims 1, 5, and 6, respectively, and are therefore rejected for at least the same reasons therein. Furthermore, Hiitola teaches a non-transitory computer-readable storage medium, wherein instructions in the storage medium that, when executed by a processor of a mobile terminal, cause the mobile terminal to execute operations including the features of said method (See Hiitola paras. [0008-09] and [0049-51]).

As per claim 19, Hiitola/Ullrich further teaches a touch display screen having the display interface (See Hiitola paras. [0024] and [0046]: touch screen display).

As per claim 20, Hiitola/Ullrich further teaches wherein the display screen is configured to provide a haptic feedback based on a current interface element being touched (See Hiitola paras. [0023-24] and [0030-32]: touch screen with haptic feedback in response to touch events).








Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Levesque (U.S. 2016/0018891) discloses a haptic feedback interface where particular areas of an interface object may have high priority for haptic feedback than others.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889. The examiner can normally be reached Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas Klicos/
Primary Examiner, Art Unit 2145